Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED OFFICE ACTION
        This Office Action is in response to the papers filed on 20 August 2021.

    PRIORITY
Applicant claims priority to Provisional Application 62/143698, filed on 06 April 2015. 

CLAIMS UNDER EXAMINATION
Claims 1-3, 5-7, 10-11, 13-14 and 22-26 are pending and have been examined on their merits.

WITHDRAWN REJECTIONS:
The previous grounds of rejection made under 35 U.S.C. 103 have been withdrawn due to claim amendment.

MAINTAINED REJECTIONS:
The rejection made below was not addressed in the response filed on 20 August 2021. Therefore the rejection is maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-7, 10-11, 13-14 and 22-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claims 1 and 22 have been amended to recite a heating mechanism configured to enhance evaporation.  As evidenced by Cambridge Dictionary, enhance means “to improve the quality, amount, or strength of something”. The term "enhance" is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. All dependent claims are included in this rejection because they depend from claims 1 and 22.

NEW GROUNDS OF REJECTION
New grounds of rejection have been necessitated by claim amendment.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1 is directed to a specimen deposition system for depositing “cellular material”. The Instant Specification does not define this term. The claims do not recite any limitations identifying what the material is. Examiner broadly interprets a cellular material to be any substance related to a cell.

Claims 1-3, 6-7, 10-11, 13-14 and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al. (previously cited; Devices, Systems, And Methods For The Fabrication Of Tissue. US 2012/0116568) in view Sun et al. (previously cited; Compositions and Methods for Functionalized Patterning of Tissue Engineering Substrates Including Bioprinting Cell-Laden Constructs for Multicompartment Tissue Chambers. US20110136162A1) and Armani et al. (3D Printer. US20160236409 with benefit of Provisional Application 62/117439 filed on 17 February 2015) as evidenced by Webopedia (previously cited; definition of “cartridge”), American Chemical Society (previously cited; The Water Cycle, pages 1-2, 2019), Merriam Webster (definition of “cartridge”), (Your Dictionary (definition of “vibrate”) and Cambridge Dictionary (previously cited; definition: enhance).



Murphy discloses a bioprinter for making a tissue or organ ([0065]). The art teaches a bioprinter is any instrument that automates a bioprinting process ([0065]). The bioprinter comprises one or more printer heads ([0065]). The bioprinter moves a printer head relative to a printer stage or receiving surface adapted to receive bioprinter materials ([0066]). Because the bioprinter is able to move a printer head, it is broadly interpreted to read on a positioning structure. The printer head contains at least one cartridge 

Claim 1 recites a “substrate holder”.  Any material is interpreted to be a substrate. Therefore a structure that can hold a material is interpreted to be a substrate holder. Murphy teaches the device comprises a printer stage ([0006]). A stage is interpreted to read on a holder. Murphy teaches a stage that holds a petri dish (hence, a substrate) ([0202]). Therefore the stage disclosed by Murphy is configured to hold a substrate.

Claim 1 recites a design of the nozzle is configured to prevent overlapping cells in the cellular material deposited.

The Instant Specification discloses the following regarding the nozzle design ([0092]):
1d. Nozzle design: the biological sample can be deposited on the substrate surface in a manner that yields a uniform layer of non-overlapping cells. In some embodiments, cell deposition can be designed to yield cells that are isolated (e.g., separated, non-touching) from other deposited cells on the surface of the substrate. Accordingly, the system can provide individual nozzle designs suitable to uniformly deposit specific sample types

The Instant Specification does not disclose the structure of the nozzle design. Further, the claims are drawn to a system, and not a method of deposition. Therefore a nozzle that would be able to deposit in a non-overlapping manner is interpreted to be configured to prevent overlapping cells.

Murphy teaches “cells” deposited by a bioprinter is able to provide rapid, accurate and reproducible placement of cells in planned or pre-determined orientations or patterns of cells ([0060]). The art teaches the bio-ink can be dispensed in a repeating pattern of functional units with any suitable geometry ([0061]). The functional unit may be a tessellated pattern, which is a plane of figures that fills the plane with no overlaps and no gaps ([0062]). Because Murphy teaches a nozzle that deposits a bioink containing cells, and teaches deposition may occur in a tessellated fashion with “no overlaps”, a nozzle configured to prevent cell overlapping is rendered obvious.

Claim 1 recites “a distance between the nozzle and the at least one substrate” configured to prevent overlapping cells in the cellular material deposited. The Instant Specification discloses the following ([0098]):
2a. Distance between spray nozzle and substrate surface: the distance between the spray nozzle from the substrate can be varied for various cell concentrations. In certain embodiments, the distance can be adjusted to prevent overlap of cells deposed on the substrate surface



Claim 1 recites an air-port configured to deliver compressed air to the nozzle. Any air-port able to deliver compressed air is able to read on this limitation. Murphy teaches a means for dispensing the contents of the cartridge may be “application of compressed gas” ([0069]). The Examiner notes the Instant Specification discloses “gas (compressed air)”. This is interpreted to mean Applicant defines gas as compressed air. Therefore Murphy is interpreted to teach compressed air is used dispense the contents of the cartridge. 

Claim 1 has been amended to recite “a heating mechanism configured to enhance evaporation on a surface of the substrate by heating the substrate”. Murphy teaches the following:

[0071]
In some embodiments, a bioprinter disclosed herein further comprises a means for adjusting temperature. In some embodiments, the means for adjusting temperature adjusts and/or maintains the ambient temperature. In other various embodiments, the means for adjusting temperature adjusts and/or maintains the temperature of, by way of non-limiting example, the print head, cartridge, contents of the cartridge (e.g., bio-ink, support material, etc.), the printer stage, and the receiving surface.
[0072]

[0073]
In various embodiments, the means for adjusting temperature adjusts a temperature to about 0, 5, 10, 15, 20, 25, 30, 35, 40, 45, 50, 55, 60, 65, 70, 75, 80, 85, or 90° C. including increments therein. In some embodiments, temperature is adjusted to between about 40° C. and about 90° C. In other embodiments, temperature is adjusted to between about 0° C. and about 10° C.

As evidenced by the American Chemical Society, “Evaporation happens in room-temperature water and even in cold water because at those temperatures, a portion of water molecules have enough energy to break away from other water molecules (evaporate)” (page 1, second paragraph). 

As set forth above, the art suggests adjusting the temperature to about 90°C (hence, 194 °C). It is well known in the art that room temperature is about 20°C. Therefore evaporation occurs at this temperature (as evidenced by the American Chemical Society). As set forth above, Murphy teaches the temperature of the printer stage and receiving surface can be adjusted.

As evidenced by Cambridge Dictionary, enhance means “to improve the quality, amount, or strength of something”. Because Murphy discloses a system that is able to raise the temperature to above room temperature by heating, the 

Claim 1 has been amended to recite “a vibrating means to mix the cellular material with a transport solution”. While Murphy teaches cells are mixed with a biocompatible liquid or liquid or viscous carrier to prepare a bioink ([0109]), the art is does not explicitly teach a vibrating means.

While Murphy teaches a means for dispensing the contents of the cartridge may be “application of compressed gas” ([0069]). Murphy does not explicitly teach an air port that delivers compressed air to the nozzle.

While Murphy teaches the use of a nozzle, the art doesn’t not explicitly teach it sprays.

While Murphy discloses cells may be deposited tessellated pattern, which is a plane of figures that fills the plane with no overlaps and no gaps, the art does not explicitly teach the disclosed nozzle prevents overlapping cellular material in the cellular material deposited.

2016Examiner notes claim 1 recites a “substrate holder configured to hold at least one substrate”. Claim 1 has been amended to recite the substrate “is housed in a substrate cartridge”. Examiner notes the Instant Specification discloses the substrate cartridge is “for use with the system” ([0048]). Therefore the substrate cartridge is interpreted to be 

Armani et al. disclose a 3D Printer. The printer comprises casing, a nozzle for printing and a print bed (Abstract). The casing encloses a region above and around the print bed to form a printing zone (Abstract). The art teaches a 3D printed part is produced on the removable print bed ([0072]). The art teaches the print bed is removable ([0071]). The print bed is broadly interpreted to be a substrate. The cover is broadly interpreted to be a substrate cartridge because it holds a material (i.e., the print bed).

Instant claim 1 has also recites the spray cartridge has a spray retainer, which comprises a protective chamber for containing a spray of the cellular material and an opening in which the nozzle is disposed. This is interpreted to mean the container that holds the substrate also has a chamber that is able to hold spray and opening that the nozzle is capable of being disposed in. Armani teaches the 3D printer comprises a nozzle cover ([0077]; element 813 of Figure 16). Because the nozzle is closed at the bottom, it is interpreted to comprise a protective chamber. Because it is closed at the bottom, it would be expected to be able to contain a spray material. Examiner notes the nozzle fits into the top of the nozzle cover. Therefore it is interpreted to have an opening in which the nozzle is disposed.
 The art teaches the pressure can be set ([0142]). This is interpreted to mean the air pressure supplied to the nozzle can be adjusted.
Further, Figure 9 of Sun illustrates the nozzle is able to deposit cells in Matrigel in a layer. Sun teaches Matrigel is a basement membrane extract derived from cells ([0109]). Matrigel is broadly interpreted to be a “cellular material”. The Examiner notes the cellular material is deposited in a non-overlapping manner (see cells seeded on element 6, Figure 9). Therefore the nozzle disclosed by Sun is configured to prevent overlapping cells in the cellular material deposited.
The art teaches prior to, during or after printing cells are mixed with BME ([0109]). The art teaches BME is liquid for deposition ([0109]). Therefore it is broadly interpreted to read on a transport fluid. The term vibrate can be defined as a state of agitation (Your Dictionary. Mixing, as taught by Sun, is broadly interpreted to be a state of agitation. 

It would have been obvious to combine the teachings of the prior art by using a spray nozzle. One would have been motivated to do so since Murphy teaches the use of nozzles for bioprinting, and Sun teaches the use of spray nozzles for bioprinting. The skilled artisan would use a spray nozzle since it is a type of nozzle used to print biomaterials. One would have had a reasonable expectation of success since Sun teaches spray nozzles can be used to bioprint cells. One would have expected similar results since both Murphy and Sun are directed to bioprinting. 

It would have been to combine the teachings of Murphy and Sun by using an air port in the 3D printer disclosed by Murphy since Sun teaches a 3D printer which comprises an air port. One would do so since Sun uses the air port to introduce air to the container comprising said nozzle. Sun illustrates that doing so provides air pressure to the disclosed system and maintains an appropriate temperature. One would have expected similar results since Murphy and Sun are both directed to 3D bioprinting systems comprising nozzles that print bio-ink. 

It would have been obvious to use a nozzle design configured to prevent overlapping cells as recited in claim 1. One would have been motivated to do so since Murphy teaches cell deposition using a nozzle and Sun discloses a nozzle able to prevent overlapping cells in a deposited cellular material. One would use the nozzle taught by 

It would have been obvious to use a system that provides a vibrating means for mixing. One would have been motivated to do so since Sun is interpreted to teach a system that is configured to mix cells. One would do so to add cells to a liquid for deposition by the system. One would have had a reasonable expectation of success since Sun teaches a system that is configured to mix during printing is known in the art. One would have expected similar results since both Murphy and Sun are directed to methods of cell bioprinting. 

It would have been obvious to provide a substrate cartridge with the features recited in claim 1. One would have been motivated to do so since Murphy is directed to a 3D printer system and Armani teaches a 3D printer system which comprises the claimed elements. The person of ordinary skill in the art would have been motivated to do so because KSR Rationale A indicates that it is scientifically rational to combine prior art elements according to known methods to yield predictable results, when all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable. Motivation is provided by Armani, who teaches a nozzle cover is used to reduce power requirements and 

 Further, the following is noted from the MPEP:
2114 II. Manner of Operating the Device Does Not Differentiate Apparatus Claim From the Prior Art
A claim containing a “recitation with respect to the manner in which a claimed apparatus
is intended to be employed does not differentiate the claimed apparatus from a prior art
apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex
parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)

	
Therefore clam 1 is rendered obvious (claim 1).

Murphy teaches the bioprinter may comprise a grip. Said grip is a holding device with adjustable jaws or a collet that forms a collar around an object to be held and exerts a strong clamping ([0094]). Adjustable jaws able to hold a device are interpreted to be a structure which can move or position a container. Therefore claim 2 is included in this rejection (claim 2).

Murphy teaches the cartridge comprises at least one reservoir (hence, container). Therefore it must comprise a mounting mechanism to receive and hold a container. Therefore claim 3 is included in this rejection (claim 3).


claim 6).

Murphy teaches a receiving surface for receiving one or more structures dispensed from bioprinters ([0012]). Murphy teaches the receiving surface may be separate from a printer stage, but is affixed to or supported by a stage ([0070]). Therefore said receiving surface is interpreted to be a substrate loading station. Claim 7 is included in this rejection as claimed (claim 7).

The nozzle cover (hence, spray retainer) taught by Armani is broadly interpreted to be cylindrical. Therefore claim 10 is included in this rejection (claim 10).

The structural limitations of claim 1 are rendered obvious. Claim 11 recites the positioning structure is “configured to move the container relative to the substrate holder to sequentially stage the container for delivery to an empty spray cartridge”. This is interpreted to be a recitation of how the positioning assembly is operated, and does not impart a structural element of the claim. Because the claimed elements of claim 1 are rendered obvious, it would be expected to be able to perform as claimed. Therefore claim 11 is included in this rejection (claim 11).

claim 13).

Murphy teaches the bioprinter moves the printer head relative to a printer stage ([0066]). The system comprises a computer module providing the series of commands to a bioprinter; and the bioprinter depositing bio-ink and support material according to the commands ([0008]). Because the art teaches the computer controls bio-ink deposition, and the bio-ink is in the cartridge held by a printer head, the printer head is interpreted to be coupled the computer (hence, controller). Therefore claim 14 is included in this rejection as claimed (claim 14).

The teachings of Murphy, Sun and Armani as recited above are reiterated. 

As recited above, Murphy is interpreted to teach a removable spray container comprising a container and a nozzle, a position assembly and a stage (hence a loading station). Further, Murphy teaches a computer (hence, controller). It is of note claim 22 recites what the controller is programmed to do. The claim does not explicitly recite any structural limitations that distinguish the recited controller from the computer disclosed by Murphy. Murphy teaches the computer comprises codes which includes a sequence of instructions ([0100]). Said codes including instructions are interpreted to read on a database. 



It would have been obvious to use a nozzle design configured to prevent overlapping cells as recited in claim 22. One would have been motivated to do so since Murphy teaches cell deposition using a nozzle and Sun discloses a nozzle able to prevent overlapping cells in a deposited cellular material. One would use the nozzle taught by Sun since Murphy teaches depositing cells in a tessellated planar configuration that does not overlap. One would have had a reasonable expectation of success since Sun teaches nozzles can be configured to do so. One would have expected similar results since both references are directed to methods of printing cells. 

It would have been obvious to provide a substrate cartridge with the features recited in claim 22. One would have been motivated to do so since Murphy is directed to a 3D printer system and Armani teaches a 3D printer system which comprises the claimed elements. The person of ordinary skill in the art would have been motivated to do so because KSR Rationale A indicates that it is scientifically rational to combine prior art claim 22).

As recited above, Murphy teaches a substrate upon which a material is bioprinted. The art teaches the use of a petri dish as said substrate. Claim 23 recites a substrate that is a microscope slide. The term “microscope” is interpreted to be a recitation regarding what the slide is used for, and is not interpreted to impart a structural limitation. A slide is interpreted to be a flat piece of material which may comprise glass or plastic ([0012]). A flat material made from glass or plastic is interpreted to read on the structural limitation of a slide. Therefore claim 23 is included in this rejection (claim 23).

The computer, which comprises a sequence of instructions, reads on a programmable processor as recited in claim 24. Therefore claim 24 is included in this rejection (claim 24).

As recited above, the art teaches the cartridge holds bio-ink, and bio-ink passes through the nozzle. Therefore claim 25 is included in this rejection (claim 25).

Claim 26 recites “wherein the cells deposited on the substrate are isolated or non-touching. As set forth above, Figure 6 of Sun discloses cellular material that is deposited on a substrate. Said materials are separate from each other and do not touch. Therefore claim 26 is included in this rejection (claim 26).

Therefore Applicant’s Invention is rendered obvious as claimed.

APPLICANT’S ARGUMENTS
The arguments made by Applicant in the response filed on 20 August 2021 are acknowledged. The arguments are made in light of the amendment to claim 1. The Applicant argues Murphy does not teach mixing occurs in the disclosed bioprinter, and asserts none of the other references teach this limitation. The Applicant argues none of the cited references teach the limitations directed to the substrate cartridge and spray retainer as now recited in claim 1.
EXAMINER’S RESPONSE
As set forth above, the Applicant asserts none of the cited references teach mixing in a bioprinter. Examiner notes the Sun reference teaches a bioprinter, and discloses mixing cells and a liquid during bioprinting. New grounds of rejection have been set forth above to address this limitation. Examiner acknowledged the Murphy and Sun references do not teach the limitations directed to a substrate cartridge and spray retainer. New rejections in view of Armani et al. have been made above to address these limitations.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Murphy in view of Sun and Armani as evidenced by Webopedia, Cambridge Dictionary, Merriam Webster Dictionary, Your Dictionary and American Chemical Society as applied to claim 1 above, and further in view of Mansfield et al. (previously cited; Manufacture of Biomaterial Implants Via Three-Dimensional Printing Technology 2015/0374450 with benefit of Provisional Application 62/019371, filed on 30 June 2014) and Hurley et al. (previously cited; Cell Preservative Solution Patent 5256571, 1993).

Claim 5 recites the cellular material in the container of claim 4 is stored in a transport solution. The chemical limitations of the claim are interpreted to be a cellular material and a solution comprising about 10% to about 20% ethanol.

The teachings of Murphy as recited above are reiterated. Further, Murphy teaches bio-ink comprises cells in a carrier ([0109]). Murphy is silent regarding a carrier comprising ethanol.

Mansfield teaches a method of preparing an implant using three-dimensional printing (Abstract). The biomaterial that is printing may include biological materials, including cells ([0035]). The art teaches ethanol can be used a solvent (hence, carrier) in said material ([0054]).

Hurley teaches aqueous buffers containing alcohol can be used to preserve (hence, store) cells (Abstract). The art teaches the alcohol can be ethanol (column 2, line 23; column 3, line 30). The art teaches concentrations as low as 20% and as high as 60% (column 3, lines 35-51). The concentration used depends on the amount of time the cells will be stored.

It would have been obvious to combine the teachings of the prior art by storing cells in a solution that comprises between about 10% to about 95% ethanol. Murphy teaches a bio-ink comprising cells in a carrier that is used as a bioprinting material and Mansfield teaches ethanol is an organic carrier that can be used to prepare a biomaterial which may comprise cells. One would use a concentration of ethanol between 20% and as high as 60% since Hurley teaches this concentration is known and used when preserving cells for later use. One of ordinary skill would be motivated to use this carrier in a bio-ink to preserve cells throughout the bioprinting process. One would have expected success using a carrier comprising ethanol since Mansfield teaches this carrier can be used when bioprinting. Therefore claim 5 is rendered obvious as claimed (claim 5).

Therefore Applicant’s Invention is rendered obvious as claimed.

CONCLUSION

No Claims Are Allowed

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the APIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					/NATALIE M MOSS/                                                      Examiner, Art Unit 1653                                                                                                                                                  

/SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653